[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                           FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          September 3, 2008
                                     No. 08-10133                        THOMAS K. KAHN
                               ________________________                      CLERK

                          D. C. Docket No. 06-22738-CV-FAM

JASON A. PELLON, DANNY BALLADARES, et al.,


                                                                       Plaintiffs-Appellants,

                                            versus

BUSINESS REPRESENTATION INTERNATIONAL, INC.,
JOSEPH C. LORENZO,


                                                                     Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (September 3, 2008)

Before BIRCH and MARCUS, Circuit Judges, and FORRESTER,* District Judge.

PER CURIAM:

       *
        Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
      Appellants, a group of fifty-three airport employees commonly known as

“skycaps,” appeal from the district court’s entry of summary judgment in favor of

their employer, Business Representation International, Inc. (“BRI”), and BRI’s

sole owner, Joseph C. Lorenzo (together, “the defendants”). The skycaps allege

that the defendants violated certain minimum wage requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. On appeal, they contend that the

district court erred in rejecting their claims that: (1) BRI failed to give them

adequate notice of its intention to use their tips towards its minimum wage

obligations under the FLSA; (2) BRI required them to perform “non-tipped” tasks

beyond their ordinary job responsibilities without appropriate compensation; and

(3) a fee they were required to collect from customers constituted impermissible

tip-sharing within the meaning of the FLSA.

      We review a district court’s grant of summary judgment de novo. See, e.g.,

Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325, 1329 (11th

Cir. 2008). Summary judgment is appropriate where “there is no genuine issue as

to any material fact and . . . the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).    On summary judgment, we “view the evidence and all

factual inferences therefrom in the light most favorable to the non-moving party,

and resolve all reasonable doubts about the facts in favor of the non-movant.”



                                          2
Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004).

      After thorough review of the record and careful consideration of the parties’

briefs and oral argument, we affirm on the basis of the district court’s well-

reasoned order issued on December 17, 2007. See Pellon v. Bus. Representation

Int’l, Inc., 528 F. Supp. 2d 1306 (S.D. Fla. 2007).

      AFFIRMED.




                                          3